Citation Nr: 1750642	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right knee disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16, 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied a rating in excess of 10 percent for traumatic arthritis, right knee with collateral ligament strain.  In October 2009, the Veteran filed a timely notice of disagreement (NOD) with the assigned rating.  In May 2012, the RO issued a statement of the case (SOC).  In July 2012, the Veteran filed a VA form which the RO accepted as a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2015, the Board denied a claim characterized to encompass higher ratings for service-connected right knee disabilities.to include  limitation of right knee flexion, right knee instability, and right knee extension The e Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the JMR.

In July 2016, the Board again denied a claim characterized  to encompass higher ratings for service-connected right knee disabilities, to include limitation of right knee flexion, right knee instability, and right knee extension.  The Veteran appealed the Board's decision to the Court.  In September 2017, the Court granted a Joint Motion for Partial Remand (JMR) filed by representatives for both parties, vacating the Board's decision in part and remanding the matter in part to the Board for further proceedings consistent with the JMR.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic, Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.


For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In view of points raised in the Joint Motion and review of the claims file, the Board finds that further action in this appeal is warranted. 

In the December 2106 Joint Motion, the parties noted that in the July 2016 decision, the Board did not discuss the issue of a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  In particular, the parties noted that the Board erred by failing to address whether a TDIU was reasonably raised by the record, and if so, whether the Veteran is entitled to TDIU.  The parties further noted that the issue of TDIU was raised by the record in an October 2013 lay statement from the Veteran's friend and the statement in the Veteran's July 2012 substantive appeal.  .  Specifically, the parties referenced the statements of the Veteran's friend and union representative that the Veteran faced possible disciplinary action because he was unable to complete his routes as a letter carrier because of knee pain and the Veteran's statement that he later became a supervisor and inspector, but he was still required to do a substantial amount of walking, which aggravated his knee.  The parties also noted the  Veteran's statement in his July 2012 VA Form 9, that his right knee problems interfered with his ability to perform his job because he could not stand for long periods of time, that he was unable to walk with his subordinates as he supervised them, and that he had to retire from the United States Postal Service (USPS) because he was no longer able to perform his duties in a timely manner. 

On this record, the Board finds that the matter of the Veteran's entitlement to a TDIU due to service-connected right knee disabilities has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  

However, this matter has not been adjudicated.  Accordingly, on remand, the AOJ should-after providing the Veteran with an opportunity to file a formal claim for a TDIU due to service-connected right knee disabilities, and accomplishing notification and development actions specific to such claim-(as explained below)-initially adjudicate the claim for a TDIU due to right knee disabilities, in the first instance. 

To ensure that all due process requirements are met with respect to the TDIU claim, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records..  

The AOJ should also give the Veteran an opportunity to provide information and/or evidence pertinent to the TDIU claim (to particularly include with respect to private (non-VA) medical treatment and/or employment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In the letter, the AOJ should provide notice to the Veteran of what information and/or evidence is needed to support a claim for a TDIU due to right knee disabilities, to include on an extra-schedular basis. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining medical comment as to the functional effects of right knee disabilities, and/or an extra-schedular opinion from the first line authority identified in 38 C.F.R. § 4.16(b), if appropriate)) prior to adjudicating the TDIU claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Afford the Veteran a reasonable opportunity for response.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for a TDIU to right knee disabilities that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical and/or employment records.

In the letter, provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for a TDIU due to right knee disabilities, to include on an extra-schedular basis. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted  (o include obtaining medical comment as to the functional effects of right knee disabilities, and/or an extra-schedular opinion from the first line authority identified in 38 C.F.R. § 4.16(b), if appropriate), adjudicate the claim for TDIU due to service-connected right knee disabilities,

The claim should be adjudicated in light of all  pertinent evidence (particularly to include all evidence added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the higher rating claim) and legal authority (to include consideration of whether the procedures  for prescribed in 38 C.F.R. § 4.16(b) are invoked).

7.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




